IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


HERBERT DALE CONAWAY,                   : No. 15 WM 2018
                                        :
                   Petitioner           :
                                        :
                                        :
             v.                         :
                                        :
                                        :
COURT OF COMMON PLEAS OF                :
FAYETTE COUNTY,                         :
                                        :
                   Respondent           :


                                  ORDER



PER CURIAM

     AND NOW, this 17th day of May, 2018, the Petition for Writ of Mandamus is

DENIED.